Citation Nr: 1538334	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  07-35 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a duodenal ulcer from August 22, 2007 to October 25, 2012, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active service from January 1956 to July 1959. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal, in part, from a February 2007 decision by the RO which, in part, granted service connection for duodenal ulcer and assigned a noncompensable evaluation; effective from July 6, 2006, the date of receipt of claim. 38 C.F.R. § 3.400(b)(2).  By rating action in August 2007, the RO assigned an increased rating to 10 percent; effective from August 22, 2007, the date of a VA examination showing increased disability. 38 C.F.R. § 3.400(o)(2).  The Board remanded the appeal for additional development in June 2011. 

In May 2012, the Board denied an increased (compensable) evaluation for duodenal ulcer prior to August 22, 2007, granted an increased schedular evaluation to 20 percent from August 22, 2007, and remanded the issue for consideration of an evaluation in excess of 20 percent on an extraschedular basis.  The Board also found that a claim for TDIU was raised by the record, and remanded this issue for additional development. 

In an August 2014 rating decision, the RO increased the schedular evaluation for duodenal ulcer to 60 percent and awarded TDIU, effective October 25, 2012.  As entitlement to a TDIU was granted, it is no longer before the Board.  Thus, the claim of entitlement to an evaluation in excess of 20 percent for duodenal ulcer for the period of August 22, 2007 to October 25, 2012 on an extraschedular basis is the only issue now before the Board.

The Veteran's appeal was remanded by the Board in August 2014 to associate the requested opinion from the Director of Compensation and Pension (C&P) Services for consideration of an increased rating for duodenal ulcer in excess of 20 percent from August 22, 2007, on an extraschedular basis.

The Veteran was scheduled for a Board Hearing in January 2009.  The Veteran failed to appear for the hearing.  To date, he has not requested a new Board hearing, accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d)(2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the period from August 2007 to October 2012, the Veteran's duodenal ulcer did not present an exceptional or unusual disability picture to render impractical the schedular rating criteria.


CONCLUSION OF LAW

The criteria for an extraschedular rating for the Veteran's duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.59, 4.71a, Diagnostic Code 7305 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

The appeal arises from a disagreement with an initial rating decision in February 2007, which granted service-connection for a duodenal ulcer.  During the appeal period, a rating decision in August 2007 increased the Veteran's rating to 10 percent, and pursuant to a Board decision, the Veteran's rating was increased to 20 percent disabling in a June 2012 rating decision, and increased to 60 percent disabling in an August 2014 rating decision.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also concludes that VA's duty to assist has been satisfied. The Veteran's service treatment records (STRs) and VA medical records are in the file. Private medical records identified by the Veteran have been obtained, to the extent possible. In a June 2008 statement, the Veteran reported that he was hospitalized from June 6, 2008, to June 11, 2008, for the treatment of his stomach disorder at the VA Medical Center (VAMC) in Nashville, Tennessee.  In June 2011, the Board remanded, in pertinent part, for these VA hospital records to be obtained and associated with the claims file.  Following repeated searches for the records, in October 2011, the AMC issued a Formal Finding memorandum determining that these records were unavailable.  In June 2011 and September 2011, the Veteran was informed that these records were unavailable.  The Veteran did not respond to these letters.  Furthermore, the claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration for the disorder currently on appeal.  

The prior remand instructions were substantially complied with for the Veteran's claim.  The August 2014 Board remand instructions stated that an extraschedular referral opinion was to be associated with the record.  The record includes the July 2014 certification and concurrence by the Director of C&P with the January 2014 denial by the DRO.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The VA examinations from August 2007, July 2011, and October 2012 are adequate, as the examination reports show that the examiners considered the Veteran's relevant medical/military/occupational history, reviewed relevant physical examinations with testing and provided reasoned analysis to support the medical opinions provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   


Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Under DC 7305, a 10 percent rating is warranted for mild duodenal ulcer, with brief episodes of recurring symptoms once or twice yearly.  38 C.F.R. § 4.114.  A 20 percent rating is warranted for moderate duodenal ulcer, with episodes of recurring symptoms several times a year.  Id.  A 40 percent rating is warranted for moderately severe duodenal ulcer; intercurrent episodes of abdominal pain at least once a month partially or completely relieved by ulcer therapy, mild and transient episodes of vomiting or melena.  Id.  A 60 percent rating is warranted for severe duodenal ulcer; same as "pronounced" with less pronounced and less continuous symptoms with definite impairment of health.  Id.  A 100 percent rating is warranted for "pronounced" duodenal ulcer; periodic or continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurring melena or hematemesis, and weight loss; totally incapacitating.  Id.  

An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111   (2008). 

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

As the Board itself cannot assign an extraschedular rating in the first instance pursuant to 38 C.F.R. § 3.321(b), it must specifically adjudicate whether to refer a case to the Director of Compensation and Pension Service for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Thun, supra; see also Barringer v. Peake, 22 Vet. App. 242   (2008).  

If, and only if, the Director of Compensation and Pension Service determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular claim on the merits.  In fact, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of Compensation and Pension determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also Floyd v. Brown, 9 Vet. App. 88 (1996) (stating that once the Board properly refers an extraschedular rating issue to the Director of Compensation and Pension for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

Facts

Since August 22, 2007, the pertinent evidence of record includes VA and private treatment records, lay statements from the Veteran, and VA examinations.

Specifically, in August 2007, the Veteran was afforded a VA examination.  At the examination, the Veteran reported weekly nausea, vomiting, and burning pain.  He stated that his symptoms were of a moderate severity.  He stated that he suffers from gnawing or burning pain weekly which was relieved by antacids.  The Veteran stated that he had several episodes of having small amount of hematemesis in the past, but no episodes since 2006.  The Veteran denied having other related symptoms, and the examiner noted that the Veteran also suffered from diabetes.  A physical examination of the Veteran showed that he did not suffer from significant weight loss or malnutrition, and there were no signs of anemia.  The Veteran did have abdominal tenderness.  The Veteran was currently self-employed as a farmer at the time of his examination.  The Veteran stated that he had worked his job for ten to twenty years previously, and had not lost any time from work during the past twelve month period.  The examiner noted that the Veteran's duodenal ulcer had significant effects on his occupation as it caused problems with lifting and carrying, as well as causing him pain.  The examiner also noted that the Veteran's condition has a severe impact on his ability to do chores, with a moderate impact to his ability to exercise and engage in recreational activities, and no impact to his ability to shop, travel, or maintain his daily hygiene.

In a June 2008 statement, the Veteran reported that he was hospitalized from June 6, 2008, to June 11, 2008, for the treatment of his stomach disorder at the VAMC in Nashville, Tennessee. 

March 2008 VA medical records show that the Veteran weighed 200 pounds, did not have mouth sores or lesions, and stated that because of jaw problems he had unintentional weight loss of ten pounds or more within the past three months.  At an August 2008 VA outpatient treatment visit, the Veteran stated that he lost quite a bit of weight unintentionally, and that twice a month he experiences vomiting.  The Veteran stated that his vomiting usually occurs right after he eats, and is not associated with diarrhea or heartburn.  The medical record also indicates that the Veteran had three different bacterial infections, but was unable to relay any specifics to the medical professional.  

In February 2009 the Veteran stated that he wanted to keep his weight between 170-180 pounds.  A July 2009 VA primary care note shows that the Veteran had complaints of poor bowel habits and that he goes seven to ten days without a bowel movement.  The Veteran stated that he took a stool softener, increased his fiber, and took prune juice without relief.  The Veteran was ordered Miralax to relieve his constipation.  In July 2009 the Veteran weighed 192 pounds, and stated that he did not have any unintentional weight loss of ten pounds or more in that past three months.  In August 2009 the Veteran told medical staff that his use of Miralax helped control his bowel movements.  The Veteran was using a motorized chair for the examination, but he stated that he is not confined to it and works on his farm on a daily basis.  

In October 2010 the Veteran weighed 202 pounds and he stated that he did not have unintentional weight loss of ten pounds or more within the past three months.  The Veteran also complained of indigestion and requested Prevacid, stating that ranitidine makes him sick.  The Veteran stated that he was experiencing indigestion and increased constipation.  The VA physician diagnosed the Veteran with poorly controlled gastroesophageal reflux disease (GERD).  

In July 2011, the Veteran was afforded another VA examination.  At the examination, the Veteran reported nausea and vomiting several times a week.  The Veteran also reported having mild melena, and constipation.  He stated that he experienced four or more incapacitating episodes per year, but these episodes only lasted one day each.  The Veteran indicated that he had a fair response to his treatments for his duodenal ulcer.  The VA examiner, following a physical examination of the Veteran, determined that the Veteran did not have weight loss, or anemia resulting from his duodenal ulcer.  The VA examiner did note abdominal tenderness.  The Veteran did have mild melena.  The examiner concluded that the Veteran's symptoms were "moderately severe."  The Veteran reported that he was currently unemployed, and that he retired due to age before he was service-connected for duodenal ulcers.  The examiner determined that the duodenal ulcer had "significant effects" on the Veteran's occupation.

The Veteran submitted statements in August 2012 regarding his symptoms.  The Veteran stated that stress upsets his ulcer, and that he experiences shortness of breath, palpitations of the heart, indigestion and regurgitation.   

The Veteran underwent a VA examination in October 2012.  The examiner noted the Veteran's duodenal ulcer diagnosis.  The examiner noted that the Veteran takes medication continuously.  The Veteran takes Prevacid, and Calcium Carbonate.  The examiner determined that the Veteran had recurring episodes of symptoms that are both severe, and not severe, which occur four or more times a year, for a yearly duration of less than ten days.  The examiner noted abdominal pain which was determined to be continuous, and only partially relieved by ulcer therapy.  The examiner noted weight loss showing the Veteran's current weight of 180, and his baseline weight was 217.  The examiner noted recurrent nausea and vomiting, which occurs four or more times a year, and has an average duration of less than a day.  The examiner did not note any hematemesis or melena.  The examiner determined that the Veteran had four or more incapacitating episodes caused by his abdominal pain which occur four or more times a year with an average duration of under ten days.  The functional impact to the Veteran was determined to be that the Veteran finds it difficult to concentrate due to pain, nausea, vomiting, and indigestion.  The Veteran must take frequent restroom breaks, and when his pain is severe he is unable to go to work.           
 
In July 2014 the Director of C&P services concurred with a January 2014 Decision Review Officer (DRO) determination.  The decision denied an extraschedular rating for the Veteran's duodenal ulcer beginning from August 22, 2007.  The decision reviewed prior Board determinations and noted that the Veteran had a period of hospitalization in June 2008, and that the August 2007, and July 2011 VA examiners determined that the Veteran's duodenal ulcer had significant effects on his occupation.  The decision also referenced the October 2012 VA examination findings.  After reviewing all the evidence available, the conclusion was that the Veteran's condition was not so exceptional or unusual to render the rating schedule impractical, and thus the Veteran was not entitled to an extraschedular evaluation.  The rationale was that the Veteran had not been hospitalized for any extended periods of time, and the Veteran did not need surgery for his disability.

The Board also notes that the Veteran was treated for his diabetes throughout the appeal period.  The Board also notes that the Veteran received surgery for his right knee in January 2010.  

Analysis

Affording the Veteran the benefit of the doubt with respect to the initial inquiry posed by Thun, the Board finds that based on the Veteran's August 2012 correspondence the Veteran has suffered from indigestion, shortness of breath, and heart palpitations due to his ulcer, for the period on appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Since these symptoms are not contemplated by the rating criteria for duodenal ulcers, the first Thun element has been met.  38 C.F.R. § 4.114, Diagnostic Code 7305.

Upon review, however, the evidence in this case does not demonstrate any of the factors provided in the "governing norms" such as frequent hospitalization or marked interference with employment.  38 C.F.R. § 3.321(b)(1).  In this case, there is no indication that the Veteran has required frequent hospitalizations for his duodenal ulcers.  The Board is cognizant of the Veteran's hospitalization in June 2008, however there has been no additional hospitalizations required for the Veteran's duodenal ulcers.    

With respect to employment, the record indicates that the Veteran was able to work as a self-employed farmer.  The August 2007 examination indicates that the Veteran's duodenal ulcer had significant effects with his employment, in that lifting and carrying was problematic, and that the Veteran had pain to his abdomen.  The VA examiners in July 2011 and October 2012 noted that the Veteran's duodenal ulcer was moderately severe, that the Veteran must take frequent bathroom breaks, the Veteran has problems concentrating, and that the Veteran is unable to work when his abdominal pain is bad.  Thus, while the Veteran's duodenal ulcer impacts his ability to work, there is no indication that this disability creates any unusual employment impairment or marked interference with employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.        

Additionally, the Board notes that it is not bound by the Director's decision, but finds that with regard to the issue of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Director's concurrence to the January 2014 DRO decision, which was thorough in its review, reached the correct conclusion.  Thus, based on all the evidence of record, the Veteran's duodenal ulcer does not warrant an extraschedular rating for the period on appeal.

The Board also recognizes that its May 2012 remand inherently, if not explicitly, included the finding that the rating schedule did not adequately account for the Veteran's level of disability, and that there was potential evidence of frequent hospitalizations, as such was the basis for referring the matter to the Director of Compensation and Pension Service for extraschedular consideration.  However, crucially, this finding was only made with respect to the question of whether the threshold requirements identified in Thun for referral for extraschedular consideration had been met.  The Board is not bound by any finding made in the May 2012 remand.  To the contrary, the Court explicitly held in Anderson, that the initial finding with respect to meeting the steps of Thun, and thereby warranting referral, did not result in a final decision that was binding on the Board as to whether entitlement to an extraschedular evaluation was warranted.  See Anderson, 22 Vet. App. at 427.

For all the foregoing reasons, the Board finds that the criteria for assignment of an extraschedular evaluation for a duodenal ulcer, pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Thun; see also Bagwell v. Brown, 9 Vet. App. 337, 339  (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board notes that in Rice v. Shinseki the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran was granted entitlement to TDIU in an August 2014 rating decision.  Accordingly, the Board finds that Rice is not applicable in this case.


ORDER

Entitlement to an evaluation in excess of 20 percent for a duodenal ulcer from August 22, 2007 to October 25, 2012, on an extraschedular basis is denied.


____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


